Exhibit 10.20

 

GLORY STAR NEW MEDIA GROUP HOLDINGS LIMITED
2019 EQUITY INCENTIVE PLAN

 

1. Purposes of the Plan. The purposes of this Plan are:

 

●to attract and retain the best available personnel for positions of substantial
responsibility,

 

●to provide additional incentive to Employees, Directors and Consultants, and

 

●to promote the success of the Company’s business.

 

The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Restricted Shares, Share Appreciation Rights, Restricted Shares,
Restricted Share Units, Performance Units, Performance Shares, and Other Share
Based Awards.

 

2. Definitions. As used herein, the following definitions will apply:

 

(a) “Administrator” means the Board or the Committee appointed by the Board to
administer the Plan, in accordance with Section 4 of the Plan.

 

(b) “Applicable Laws” means the requirements relating to the administration of
equity-based awards or equity compensation plans under U.S. state corporate
laws, U.S. federal and state securities laws, the Code, any stock exchange or
quotation system on which the Ordinary Shares are listed or quoted and the
applicable laws of any foreign country or jurisdiction where Awards are, or will
be, granted under the Plan.

 

(c) “Award” means, individually or collectively, a grant under the Plan of
Options, SARs, Restricted Shares, Restricted Share Units, Performance Units,
Performance Shares or Other Share Based Awards.

 

(d) “Award Agreement” means the written or electronic agreement setting forth
the terms and provisions applicable to each Award granted under the Plan. Each
Award Agreement entered into hereunder shall be subject to the terms and
conditions of the Plan.

 

(e) “Awarded Shares” means the Ordinary Shares subject to an Award.

 

(f) “Board” means the Board of Directors of the Company.

 

(g) “Change in Control” means the occurrence of any of the following events:

 

(i) An acquisition (whether directly from the Company or otherwise) of any
voting securities of the Company by any “person” (as such term is used in
Section 13(d) or 14(d) of the Exchange Act), immediately after which such person
becomes the “beneficial owner” (as defined in Rule 13d-3 of the Exchange Act),
directly or indirectly, of securities of the Company representing more than
fifty percent (50%) of the total voting power represented by the Company’s then
issued and outstanding voting securities;

 

(ii) The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets;

 



1

 

 

(iii) A change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” means directors who either (A) are
Directors as of the effective date of the Plan, or (B) are elected, or nominated
for election, to the Board with the affirmative votes of at least a majority of
the Incumbent Directors at the time of such election or nomination (but will not
include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of directors to the
Company); or

 

(iv) The consummation of a merger or consolidation of the Company with any other
company or corporation, other than a merger or consolidation which would result
in the voting securities of the Company issued and outstanding immediately prior
thereto continuing to represent (either by remaining issued and outstanding or
by being converted into voting securities of the surviving entity or its parent)
more than fifty percent (50%) of the total voting power represented by the
voting securities of the Company or such surviving entity or its parent issued
and outstanding immediately after such merger or consolidation.

 

(h) “Code” means the Internal Revenue Code of 1986, as amended, and the rulings
issued and regulations promulgated thereunder. Any reference to a section of the
Code herein will be a reference to any successor or amended section of the Code.

 

(i) “Committee” means the compensation committee of the Board, or such other
committee of at least two persons as the Board shall designate.

 

(j) “Company” means Glory Star New Media Group Holdings Limited, an exempted
company incorporated under the laws of the Cayman Islands, or any successor
thereto.

 

(k) “Consultant” means any person, including an advisor, engaged by the Company
or a Parent or Subsidiary to render services to such entity.

 

(l) “Director” means a director of the Company.

 

(m) “Disability” means a total and permanent disability incurred by a
Participant whereby the Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, provided that in
the case of Awards other than Incentive Stock Options, the Administrator in its
discretion may determine whether a permanent and total disability exists in
accordance with uniform and non-discriminatory standards adopted by the
Administrator from time to time.

 

(n) “Dividend Equivalent” means a credit, made at the discretion of the
Administrator, for the account of a Participant in an amount equal to the value
of dividends paid on one Share for each Share represented by an Award held by
such Participant.

 

(o) “Employee” means any person, including Officers and Directors, employed by
the Company or any Parent or Subsidiary of the Company. Neither service as a
Director nor payment of a director’s fee by the Company will be sufficient to
constitute “employment” by the Company.

 

(p) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 



2

 

 

(q) “Fair Market Value” means, as of any date, the value of the Ordinary Shares
determined as follows:

 

(i) If the Ordinary Shares are listed on any established stock exchange or a
national market system, including without limitation the NASDAQ, its Fair Market
Value will be the closing sales price for such shares (or the closing bid, if no
sales were reported) as quoted on such exchange or system for the day of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable;

 

(ii) If the Ordinary Shares are regularly quoted by a recognized securities
dealer but selling prices are not reported, the Fair Market Value of a Share
will be the mean between the high bid and low asked prices for the Ordinary
Shares for the day of determination, as reported in The Wall Street Journal or
such other source as the Administrator deems reliable; or

 

(iii) In the absence of an established market for the Ordinary Shares, the Fair
Market Value will be determined in good faith by the Administrator by such other
methodology as the Administrator determines in good faith to be reasonable and
in accordance with Section 409A of the Code.

 

(r) “Fiscal Year” means the fiscal year of the Company.

 

(s) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and otherwise meets
the requirements set forth in the Plan.

 

(t) “Nonstatutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.

 

(u) “Ordinary Shares” means the ordinary shares of the Company, par value
US$0.0001 par value (and any shares or other securities into which such ordinary
shares may be converted or into which they may be exchanged).

 

(v) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

 

(w) “Option” means a share option granted pursuant to the Plan.

 

(x) “Other Share Based Awards” means any other awards not specifically described
in the Plan that are valued in whole or in part by reference to, or are
otherwise based on, Ordinary Shares and are created by the Administrator
pursuant to Section 12.

 

(y) “Outside Director” means a Director who is not an Employee.

 

(z) “Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.

 

(aa) “Participant” means the holder of an outstanding Award granted under the
Plan.

 

(bb) “Performance Share” means an Award granted to a Service Provider pursuant
to Section 10 of the Plan.

 

(cc) “Performance Unit” means an Award granted to a Service Provider pursuant to
Section 10 of the Plan.

 



3

 

 

(dd) “Period of Restriction” means the period during which the transfer of
Restricted Shares is subject to restrictions and a substantial risk of
forfeiture. Such restrictions may be based on the passage of time, the
achievement of target levels of performance, or the occurrence of other events
as determined by the Administrator.

 

(ee) “Plan” means this 2019 Equity Incentive Plan, as amended from time to time.

 

(ff) “Restricted Shares” means Ordinary Shares issued pursuant to an Award under
Section 8 or issued pursuant to the early exercise of an Option.

 

(gg) “Restricted Share Unit” means an unfunded and unsecured promise to deliver
Ordinary Shares, cash, other securities or other property, subject to certain
restrictions (including, without limitation, a Period of Restriction requiring
that the Participant remain continuously employed or provide continuous services
for a specified period of time), granted under Section 11 of the Plan.

 

(hh) “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to Rule
16b-3, as in effect when discretion is being exercised with respect to the Plan.

 

(ii) “Section 16(b)” means Section 16(b) of the Exchange Act.

 

(jj) “Service Provider” means an Employee, Director or Consultant.

 

(kk) “Share” means an Ordinary Share, as adjusted in accordance with Section 15
of the Plan

 

(ll) “Share Appreciation Right” or “SAR” means an Award that pursuant to Section
9 of the Plan is designated as a SAR and which meets all of the requirements of
Section 1.409A-1(b)(5)(i)(B) of the Treasury Regulations.

 

(mm) “Share Exchange Agreements” means the Share Exchange Agreement, dated as of
September 6, 2019, by and among: (i) the Company, Glory Star New Media Group
Limited (“Glory Star”), a Cayman Islands exempted company, Glory Star New Media
(Beijing) Technology Co., Ltd., a wholly foreign-owned enterprise limited
liability company incorporated in the People’s Republic of China (“PRC”), Xing
Cui Can International Media (Beijing) Co., Ltd., a limited liability company
incorporated in the PRC, Horgos Glory Star Media Co., Ltd., a limited liability
company incorporated in the PRC, each of Glory Star’s shareholders (“Sellers”),
TKK Symphony Sponsor 1, the Company’s sponsor, in the capacity as the
representative for Company’s shareholders other than the Sellers in accordance
with the terms and conditions of the Share Exchange Agreement, and Bing Zhang,
in the capacity as the representative for the Sellers in accordance with the
terms and conditions of the Share Exchange Agreement.

 

(nn) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424 (f) of the Code.

 

3. Ordinary Shares Subject to the Plan.

 

(a) Ordinary Shares Subject to the Plan. Subject to the provisions of Section 15
of the Plan, the maximum aggregate number of Ordinary Shares that may be issued
under the Plan shall not exceed a number equal to 7.5% of the number of issued
and outstanding Ordinary Shares immediately after the consummation of the
transactions contemplated by that certain Share Exchange Agreement. The Ordinary
Shares subject to the Plan may be authorized, but unissued, or reacquired
Ordinary Shares. Ordinary Shares shall not be deemed to have been issued
pursuant to the Plan with respect to any portion of an Award that is settled in
cash. Upon payment in Ordinary Shares pursuant to the exercise or settlement of
an Award, the number of Ordinary Shares available for issuance under the Plan
shall be reduced only by the number of Ordinary Shares actually issued in such
payment. The allotment and issuance of Shares pursuant to the terms of this Plan
following the exercise of an Award shall be subject to the Memorandum and
Articles of Association.

 



4

 

 

(b) Lapsed Awards. If any outstanding Award expires or is terminated or canceled
without having been exercised or settled in full, or if the Ordinary Shares
acquired pursuant to an Award subject to forfeiture or repurchase are forfeited
or repurchased by the Company, the Ordinary Shares allocable to the terminated
portion of such Award or such forfeited or repurchased Ordinary Shares shall
again be available for grant under the Plan.

 

(c) Forfeiture of Shares. Any forfeiture of Shares described in this Plan will
take effect as a surrender for no consideration of such Shares as a matter of
Cayman Islands law.

 

(d) Register of Members. Shares shall not be in fact allotted and issued (or
repurchased, redeemed or forfeited) until such time at which the Register of
Members of the Company is updated accordingly (the register being prima facie
evidence of legal title to Shares).

 

(e) Share Reserve. The Company, during the term of the Plan, shall at all times
keep available such number of Ordinary Shares authorized for issuance as will be
sufficient to satisfy the requirements of the Plan.

 

(f) Annual Non-Employee Director Compensation Limitation. Notwithstanding
anything to the contrary contained herein, in no event will any individual
Director who is not an Employee in any Fiscal Year be granted compensation for
service having an aggregate maximum value (computed as of the date of grant in
accordance with applicable financial accounting rules) exceeding $1,000,000.

 

4. Administration of the Plan.

 

(a) Procedure.

 

(i) Administrative Bodies. The Board or the Committee shall administer the Plan.

 

(ii) Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder will be
structured to satisfy the requirements for exemption under Rule 16b-3.

 

(iii) Other Administration. Other than as provided above, the Plan will be
administered by (A) the Board or (B) a Committee, which committee will be
constituted to satisfy Applicable Laws.

 

(iv) Delegation of Authority for Day-to-Day Administration. The Administrator
may, by resolution, expressly delegate to a special committee, consisting of one
or more directors who may but need not be Officers, the authority, within
specified parameters as to the number and types of Awards, (A) to designate
Officers and/or Employees of the Company or any of its Subsidiaries to be
recipients of Awards under the Plan, and (B) to determine the number of such
Awards to be received by any such Participants; provided, however, that such
delegation of duties and responsibilities may not be made with respect to grants
of Awards to persons subject to Section 16(b). The acts of such delegates shall
be treated as acts of the Administrator, and such delegates shall report
regularly to the Administrator regarding the delegated duties and
responsibilities and any Awards granted.

 



5

 

 

(b) Powers of the Administrator. Subject to the provisions of the Plan, and in
the case of a Committee, subject to the specific duties delegated by the Board
to such Committee, the Administrator will have the authority, in its discretion
and subject to the requirements of Applicable Laws:

 

(i) to determine the Fair Market Value;

 

(ii) to select the Service Providers to whom Awards may be granted hereunder;

 

(iii) to determine the number of the Ordinary Shares to be covered by each Award
granted hereunder;

 

(iv) to approve forms of agreement for use under the Plan;

 

(v) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder. Such terms and conditions include, but
are not limited to, the exercise price, the time or times when Awards may be
exercised (which may be based on performance criteria), any vesting acceleration
or waiver of forfeiture or repurchase restrictions, and any restriction or
limitation regarding any Award or the Ordinary Shares relating thereto, based in
each case on such factors as the Administrator, in its sole discretion, will
determine;

 

(vi) to construe and interpret the terms of the Plan and Awards granted pursuant
to the Plan;

 

(vii) to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws and/or qualifying for preferred
tax treatment under applicable foreign tax laws;

 

(viii) to modify or amend each Award (subject to Section 18(c) of the Plan),
including (A) the discretionary authority to extend the post-termination
exercisability period of Awards longer than is otherwise provided for in the
Plan and (B) accelerate the satisfaction of any vesting criteria or waiver of
forfeiture or repurchase restrictions;

 

(ix) to allow Participants to satisfy withholding tax obligations by electing to
have the Company withhold from the Ordinary Shares or cash to be issued upon
exercise or vesting of an Award that number of the Ordinary Shares or cash
having a Fair Market Value equal to the maximum amount required to be withheld.
The Fair Market Value of any Ordinary Shares to be withheld will be determined
on the date that the amount of tax to be withheld is to be determined. All
elections by a Participant to have Ordinary Shares or cash withheld for this
purpose will be made in such form and under such conditions as the Administrator
may deem necessary or advisable;

 

(x) to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator, to allow a Participant to defer the receipt of the payment of
cash or the issue of the Ordinary Shares that would otherwise be due to such
Participant under an Award;

 



6

 

 

(xi) to determine whether Awards will be settled in Ordinary Shares, cash or in
any combination thereof;

 

(xii) to determine whether Awards will be adjusted for Dividend Equivalents;

 

(xiii) to create Other Share Based Awards for issuance under the Plan;

 

(xiv) to establish a program whereby Service Providers designated by the
Administrator can reduce compensation otherwise payable in cash in exchange for
Awards under the Plan;

 

(xv) to impose such restrictions, conditions or limitations as it determines
appropriate as to the timing and manner of any resales by a Participant or other
subsequent transfers by the Participant of any Ordinary Shares issued as a
result of or under an Award, including without limitation, restrictions under an
insider trading policy, and

 

(xvi) to make all other determinations deemed necessary or advisable for
administering the Plan.

 

(c) Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations will be final and binding on all Participants
and any other holders of Awards.

 

(d) Notwithstanding anything to the contrary contained in the Plan, the Board
may, in its sole discretion, at any time and from time to time, grant Awards and
administer the Plan with respect to such Awards. In any such case, the Board
shall have all the authority granted to the Administrator under the Plan

 

5. Eligibility. Nonstatutory Stock Options, Restricted Shares, Share
Appreciation Rights, Performance Units, Performance Shares, Restricted Share
Units and Other Share Based Awards may be granted to Service Providers.
Incentive Stock Options may be granted only to Employees.

 

6. Limitations.

 

(a) ISO $100,000 Rule. Each Option will be designated in the Award Agreement as
either an Incentive Stock Option or a Nonstatutory Stock Option. However,
notwithstanding such designation, to the extent that the aggregate Fair Market
Value of the Ordinary Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Participant during any calendar year
(under all plans of the Company and any Parent or Subsidiary) exceeds $100,000,
such Options will be treated as Nonstatutory Stock Options. For purposes of this
Section 6(a), Incentive Stock Options will be taken into account in the order in
which they were granted. The Fair Market Value of the Ordinary Shares will be
determined as of the time the Option with respect to such Ordinary Shares is
granted.

 

(b) No Rights as a Service Provider. Neither the Plan nor any Award shall confer
upon a Participant any right with respect to continuing his or her relationship
as a Service Provider, nor shall they interfere in any way with the right of the
Participant or the right of the Company or its Parent or Subsidiaries to
terminate such relationship at any time, with or without cause.

 



7

 

 

7. Share Options.

 

(a) Number and Term of Option. Subject to the terms and provisions of the Plan,
the Administrator, at any time and from time to time, may grant Options under
the Plan. The Administrator will have complete discretion to determine the
number of Options granted to any Service Provider. The term of each Option will
be stated in the Award Agreement. In the case of an Incentive Stock Option, the
term will be ten (10) years from the date of grant or such shorter term as may
be provided in the Award Agreement. Moreover, in the case of an Incentive Stock
Option granted to a Participant who, at the time the Incentive Stock Option is
granted, owns shares representing more than ten percent (10%) of the total
combined voting power of all classes of shares of the Company or any Parent or
Subsidiary, the term of the Incentive Stock Option will be five (5) years from
the date of grant or such shorter term as may be provided in the Award
Agreement.

 

(b) Option Exercise Price and Consideration.

 

(i) Exercise Price. The per share exercise price for the Ordinary Shares to be
issued pursuant to exercise of an Option will be determined by the
Administrator, subject to the following:

 

(1) In the case of an Incentive Stock Option

 

(A) granted to an Employee who, at the time the Incentive Stock Option is
granted, owns shares representing more than ten percent (10%) of the total
combined voting power of all shares of the Company or any Parent or Subsidiary,
the per share exercise price will be no less than 110% of the Fair Market Value
per Ordinary Share on the date of grant.

 

(B) granted to any Employee other than an Employee described in paragraph (A)
immediately above, the per share exercise price will be no less than 100% of the
Fair Market Value per Ordinary Share on the date of grant.

 

(2) In the case of a Nonstatutory Stock Option, the per share exercise price
will be determined by the Administrator, provided that such per share exercise
price will be no less than 100% of the Fair Market Value per Ordinary Share on
the date of grant.

 

(ii) Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator will fix the period within which the Option may be exercised and
will determine any conditions that must be satisfied before the Option may be
exercised. The Administrator, in its sole discretion, may accelerate the
satisfaction of such conditions at any time.

 

(c) Form of Consideration. The Administrator will determine the acceptable form
of consideration for exercising an Option, including the method of payment. In
the case of an Incentive Stock Option, the Administrator shall determine the
acceptable form of consideration at the time of grant. Such consideration, to
the extent permitted by Applicable Laws, may consist entirely of:

 

(i) cash;

 

(ii) check, subject to collection;

 

(iii) promissory note;

 

(iv) other Ordinary Shares which meet the conditions established by the
Administrator to avoid adverse accounting consequences (as determined by the
Administrator);

 



8

 

 

(v) consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan;

 

(vi) a reduction in the amount of any Company liability to the Participant;

 

(vii) any combination of the foregoing methods of payment; or

 

(viii) such other consideration and method of payment for the issuance of
Ordinary Shares to the extent approved by the Board and permitted by Applicable
Laws.

 

(d) Exercise of Option.

 

(i) Procedure for Exercise; Rights as a Shareholder. Any Option granted
hereunder will be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Award Agreement. An Option may not be exercised for a fraction of an
Ordinary Share.

 

An Option will be deemed exercised when the Company receives: (x) written or
electronic notice of exercise (in accordance with the Award Agreement) from the
person entitled to exercise the Option, and (y) full payment for the Ordinary
Shares with respect to which the Option is exercised (including provision for
any applicable tax withholding). Full payment may consist of any consideration
and method of payment authorized by the Administrator and permitted by the Award
Agreement and the Plan. Ordinary Shares issued upon exercise of an Option will
be issued in the name of the Participant. Until the Ordinary Shares are issued
(as evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a shareholder will exist with respect to the Awarded
Shares, notwithstanding the exercise of the Option. The Company will issue (or
cause to be issued) such Ordinary Shares promptly after the Option is exercised.
No adjustment will be made for a dividend or other right for which the record
date is prior to the date the Ordinary Shares are issued, except as provided in
Section 15 of the Plan or the applicable Award Agreement.

 

Exercising an Option in any manner will decrease the number of Ordinary Shares
thereafter available for sale under the Option, by the number of Ordinary Shares
as to which the Option is exercised.

 

(ii) Termination of Relationship as a Service Provider. If a Participant ceases
to be a Service Provider, other than upon the Participant’s death or Disability,
the Participant may exercise his or her Option within such period of time as is
specified in the Award Agreement to the extent that the Option is vested on the
date of termination (but in no event later than the expiration of the term of
such Option as set forth in the Award Agreement). In the absence of a specified
time in the Award Agreement, the Option will remain exercisable for three (3)
months following the Participant’s termination. Unless otherwise provided by the
Administrator, if on the date of termination the Participant is not vested as to
his or her entire Option, the Ordinary Shares covered by the unvested portion of
the Option will be forfeited and will revert to the Plan and again will become
available for grant under the Plan. If after termination the Participant does
not exercise his or her Option as to all of the vested Ordinary Shares within
the time specified by the Administrator, the Option will be forfeited and will
revert to the Plan and again will become available for grant under the Plan.

 



9

 

 

(iii) Disability of Participant. If a Participant ceases to be a Service
Provider as a result of the Participant’s Disability, the Participant may
exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement). In the absence of a specified time in the Award
Agreement, the Option will remain exercisable for twelve (12) months following
the Participant’s termination. Unless otherwise provided by the Administrator,
if on the date of termination the Participant is not vested as to his or her
entire Option, the Ordinary Shares covered by the unvested portion of the Option
will be forfeited and will revert to the Plan and again will become available
for grant under the Plan.. If after termination the Participant does not
exercise his or her Option as to all of the vested Ordinary Shares within the
time specified by the Administrator, the Option will terminate, and the
remaining Ordinary Shares covered by such Option will be forfeited and will
revert to the Plan and again will become available for grant under the Plan.

 

(iv) Death of Participant. If a Participant dies while a Service Provider, the
Option may be exercised following the Participant’s death within such period of
time as is specified in the Award Agreement to the extent that the Option is
vested on the date of death (but in no event may the Option be exercised later
than the expiration of the term of such Option as set forth in the Award
Agreement), by the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to the Participant’s death in a form
acceptable to the Administrator. If no such beneficiary has been designated by
the Participant, then such Option may be exercised by the personal
representative of the Participant’s estate or by the persons to whom the Option
is transferred pursuant to the Participant’s will or in accordance with the laws
of descent and distribution. In the absence of a specified time in the Award
Agreement, the Option will remain exercisable for twelve (12) months following
the Participant’s death. Unless otherwise provided by the Administrator, if at
the time of death the Participant is not vested as to his or her entire Option,
the Ordinary Shares covered by the unvested portion of the Option will be
forfeited and will revert to the Plan and again will become available for grant
under the Plan. If the Option is not exercised as to all of the vested Ordinary
Shares within the time specified by the Administrator, the Option will
terminate, and the remaining Ordinary Shares covered by such Option will be
forfeited and will revert to the Plan and again will become available for grant
under the Plan.

 

8. Restricted Shares.

 

(a) Grant of Restricted Shares. Subject to the terms and provisions of the Plan,
the Administrator, at any time and from time to time, may grant Restricted
Shares to Service Providers in such amounts as the Administrator, in its sole
discretion, will determine.

 

(b) Restricted Share Agreement. Each Award of Restricted Shares will be
evidenced by an Award Agreement that will specify the Period of Restriction and
the applicable restrictions, the number of Ordinary Shares granted, and such
other terms and conditions as the Administrator, in its sole discretion, will
determine. Unless the Administrator determines otherwise, Restricted Shares will
be held by the Company as escrow agent until the restrictions on such Restricted
Shares have lapsed.

 

(c) Transferability. Except as provided in this Section 8, Restricted Shares may
not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated until the end of the applicable Period of Restriction.

 

(d) Other Restrictions. The Administrator, in its sole discretion, may impose
such other restrictions on Restricted Shares as it may deem advisable or
appropriate.

 

(e) Removal of Restrictions. Except as otherwise provided in this Section 8,
Restricted Shares covered by each Restricted Shares grant made under the Plan
will be released from escrow as soon as practicable after the last day of the
Period of Restriction. The Board, in its discretion, may accelerate the time at
which any restrictions will lapse or be removed.

 



10

 

 

(f) Voting Rights. During the Period of Restriction, Service Providers holding
Restricted Shares granted hereunder may exercise the voting rights applicable to
those Restricted Shares, unless the applicable Award Agreement provides
otherwise.

 

(g) Dividends and Other Distributions. During the Period of Restriction, Service
Providers holding Restricted Shares will be entitled to receive all dividends
and other distributions paid with respect to such Restricted Shares unless
otherwise provided in the Award Agreement; provided that any such dividends and
other distributions will be subject to the same restrictions and risk of
forfeiture as the Restricted Shares. If any such dividends or distributions are
paid in Ordinary Shares, the Ordinary Shares will be subject to the same
restrictions on transferability and forfeitability as the Restricted Shares with
respect to which they were paid.

 

(h) Return of Restricted Shares to Company. On the date set forth in the Award
Agreement, the Restricted Shares for which the Period of Restriction has not
lapsed will be forfeited and will revert to the Company and again will become
available for grant under the Plan.

 

9. Share Appreciation Rights.

 

(a) Grant of SARs. Subject to the terms and conditions of the Plan, a SAR may be
granted to Service Providers at any time and from time to time as will be
determined by the Administrator, in its sole discretion.

 

(b) Number of SARs. Subject to the terms and conditions of the Plan, the
Administrator will have complete discretion to determine the number of SARs
granted to any Service Provider.

 

(c) Exercise Price and Other Terms. The Administrator, subject to the provisions
of the Plan, will have complete discretion to determine the per-Share exercise
price and other terms and conditions of SARs granted under the Plan; provided
that such exercise price of each SAR shall not be less than 100% of the Fair
Market Value of an Ordinary Share on the date of grant.

 

(d) Exercise of SARs. SARs will be exercisable on such terms and conditions as
the Administrator, in its sole discretion, will determine. The Administrator, in
its sole discretion, may accelerate exercisability at any time.

 

(e) SAR Agreement. Each SAR grant will be evidenced by an Award Agreement that
will specify the exercise price, the term of the SAR, the conditions of
exercise, and such other terms and conditions as the Administrator, in its sole
discretion, will determine.

 

(f) Expiration of SARs. An SAR granted under the Plan will expire upon the date
determined by the Administrator, in its sole discretion, and set forth in the
Award Agreement. Notwithstanding the foregoing, the rules of Sections 7(d)(ii),
7(d)(iii) and 7(d)(iv) also will apply to SARs.

 



11

 

 

(g) Payment of SAR Amount. Upon exercise of an SAR, a Participant will be
entitled to receive payment from the Company in an amount determined by
multiplying:

 

(i) The difference between the Fair Market Value of an Ordinary Share on the
date of exercise over the exercise price; times

 

(ii) The number of Shares with respect to which the SAR is exercised.

 

At the discretion of the Administrator, the payment upon SAR exercise may be in
cash, in Shares of equivalent value, or in some combination thereof.

 

10. Performance Units and Performance Shares.

 

(a) Grant of Performance Units/Shares. Subject to the terms and conditions of
the Plan, Performance Units and Performance Shares may be granted to Service
Providers at any time and from time to time, as will be determined by the
Administrator in its sole discretion. Subject to the terms and conditions of the
Plan, the Administrator will have complete discretion in determining the number
of Performance Units and Performance Shares granted to each Participant.

 

(b) Value of Performance Units/Shares. Each Performance Unit will have an
initial value that is established by the Administrator on or before the date of
grant. Each Performance Share will have an initial value equal to the Fair
Market Value of an Ordinary Share on the date of grant.

 

(c) Performance Objectives and Other Terms. The Administrator will set
performance objectives in its discretion which, depending on the extent to which
they are met, will determine the number or value of Performance Units/Shares
that will be paid out to the Participant. The time period during which the
performance objectives must be met will be called the “Performance Period.” Each
Award of Performance Units/Shares will be evidenced by an Award Agreement that
will specify the Performance Period, and such other terms and conditions as the
Administrator, in its sole discretion, will determine. The Administrator may set
performance objectives based upon the achievement of Company-wide, divisional,
or individual goals, applicable securities laws, or any other basis determined
by the Administrator in its discretion.

 

(d) Earning of Performance Units/Shares. After the applicable Performance Period
has ended, the holder of Performance Units/Shares will be entitled to receive a
payout of the number of Performance Units/Shares earned by the Participant over
the Performance Period, to be determined as a function of the extent to which
the corresponding performance objectives have been achieved, as determined by
the Administrator in its sole discretion. After the grant of a Performance
Unit/Share, the Board, in its sole discretion, may reduce or waive any
performance objectives for such Performance Unit/Share.

 

(e) Form and Timing of Payment of Performance Units/Shares. Payment of earned
Performance Units/Shares will be made after the expiration of the applicable
Performance Period at the time determined by the Administrator. The
Administrator, in its sole discretion, may pay earned Performance Units/Shares
in the form of cash, in Shares (which have an aggregate Fair Market Value equal
to the value of the earned Performance Units/Shares at the close of the
applicable Performance Period) or in a combination of cash and Shares.

 

(f) Cancellation of Performance Units/Shares. On the date set forth in the Award
Agreement, all unearned or unvested Performance Units/Shares will be forfeited
to the Company, and again will be available for grant under the Plan.

 

11. Restricted Share Units. Restricted Share Units shall consist of a Restricted
Share, Performance Share or Performance Unit Award that the Administrator, in
its sole discretion permits to be paid out in installments or on a deferred
basis, in accordance with rules and procedures established by the Administrator,
subject to compliance with Section 409A of the Code.

 



12

 

 

12. Other Share Based Awards. Other Share Based Awards may be granted either
alone, in addition to, or in tandem with, other Awards granted under the Plan
and/or cash awards made outside of the Plan. The Administrator shall have
authority to determine the Service Providers to whom and the time or times at
which Other Share Based Awards shall be made, the amount of such Other Share
Based Awards, and all other conditions of the Other Share Based Awards including
any dividend and/or voting rights.

 

13. Leaves of Absence. Unless the Administrator provides otherwise, vesting of
Awards granted hereunder will be suspended during any unpaid leave of absence
and will resume on the date the Participant returns to work on a regular
schedule as determined by the Company; provided, however, that no vesting credit
will be awarded for the time vesting has been suspended during such leave of
absence. A Service Provider will not cease to be an Employee in the case of (i)
any leave of absence approved by the Company or (ii) transfers between locations
of the Company or between the Company, its Parent, or any Subsidiary. For
purposes of Incentive Stock Options, no leave of absence may exceed ninety (90)
days, unless reemployment upon expiration of such leave is guaranteed by statute
or contract. If reemployment upon expiration of a leave of absence approved by
the Company is not so guaranteed, then three months following the 91st day of
such leave any Incentive Stock Option held by the Participant will cease to be
treated as an Incentive Stock Option and will be treated for U.S. federal tax
purposes as a Nonstatutory Stock Option.

 

14. Non-Transferability of Awards. Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Participant, only by the Participant. If the Administrator makes an Award
transferable, such Award will contain such additional terms and conditions as
the Administrator deems appropriate.

 

15. Adjustments; Dissolution or Liquidation; Change in Control.

 

(a) Adjustments. In the event that any dividend or other distribution (whether
in the form of cash, Ordinary Shares, other securities, or other property),
recapitalization, share capitalization, share subdivision, share consolidation,
reorganization, merger, consolidation, spin-off, combination, repurchase, or
exchange of Ordinary Shares or other securities of the Company, or other change
in the corporate structure of the Company affecting the Ordinary Shares occurs
such that an adjustment is determined by the Administrator (in its sole
discretion) to be appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan,
then the Administrator shall, in such manner as it may deem equitable, adjust
the number and class of Ordinary Shares which may be issued under the Plan, the
number, class and price of Ordinary Shares subject to outstanding Awards, and
the numerical limits in Section 6. Notwithstanding the preceding, the number of
Ordinary Shares subject to any Award always shall be a whole number.

 

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator will notify each Participant as
soon as practicable prior to the effective date of such proposed transaction.
The Administrator in its discretion may provide for a Participant to have the
right to exercise his or her Award, to the extent applicable, until ten (10)
days prior to such transaction as to all of the Awarded Shares covered thereby,
including Ordinary Shares as to which the Award would not otherwise be
exercisable. In addition, the Administrator may provide that any Company
repurchase Option or forfeiture rights applicable to any Award shall lapse, and
that any Award vesting shall accelerate, provided the proposed dissolution or
liquidation takes place at the time and in the manner contemplated. To the
extent it has not been previously vested and, if applicable, exercised, an Award
will terminate immediately prior to the consummation of such proposed action.

 



13

 

 

(c) Change in Control.

 

(i) Share Options and SARs. In the event of a Change in Control, each
outstanding Option and SAR shall be assumed or an equivalent Option or SAR
substituted by the acquiring or successor company or corporation or a Parent of
the acquiring or successor company or corporation. Unless determined otherwise
by the Administrator, in the event that the successor company or corporation
refuses to assume or substitute for the Option or SAR, the Participant shall
fully vest in and have the right to exercise the Option or SAR as to all of the
Awarded Shares, including those as to which it would not otherwise be vested or
exercisable; provided, that any Option or SAR for which the exercise price is
equal to or less than the consideration offered by the acquiring or successor
company or corporation shall terminate as of the effective date of the Change in
Control. If an Option or SAR is not assumed or substituted in the event of a
Change in Control, the Administrator shall notify the Participant in writing or
electronically that the Option or SAR shall be exercisable, to the extent
vested, for a period of up to fifteen (15) days from the date of such notice,
and the Option or SAR shall terminate upon the expiration of such period. For
the purposes of this paragraph, the Option or SAR shall be considered assumed
if, following the Change in Control, the Option or SAR confers the right to
purchase or receive, for each Awarded Share subject to the Option or SAR
immediately prior to the Change in Control, the consideration (whether shares,
cash, or other securities or property) received in the Change in Control by
holders of the Ordinary Shares for each Ordinary Share held on the effective
date of the transaction (and if holders were offered a choice of consideration,
the type of consideration chosen by the holders of a majority of the issued and
outstanding Shares); provided, however, that if such consideration received in
the Change in Control is not solely Ordinary Shares of the acquiring or
successor company or corporation or its Parent, the Administrator may, with the
consent of the acquiring or successor company or corporation, provide for the
consideration to be received upon the exercise of the Option or SAR, for each
Awarded Share subject to the Option or SAR, to be solely Ordinary Shares of the
acquiring or successor company or corporation or its Parent equal in fair market
value to the per share consideration received by holders of Ordinary Shares in
the Change in Control. Notwithstanding anything herein to the contrary, an Award
that vests, is earned, or is paid out upon the satisfaction of one or more
performance goals will not be considered assumed if the Company or the acquiring
or successor company or corporation modifies any of such performance goals
without the Participant’s consent; provided, however, that a modification to
such performance goals only to reflect the acquiring or successor company or
corporation’s post-Change in Control corporate structure will not be deemed to
invalidate an otherwise valid Award assumption.

 

(ii) Restricted Shares, Performance Shares, Performance Units, Restricted Share
Units and Other Share Based Awards. In the event of a Change in Control, each
outstanding Award of Restricted Shares, Performance Share, Performance Unit,
Restricted Share Unit or Other Share Based Award shall be assumed or an
equivalent Restricted Share, Performance Share, Performance Unit, Restricted
Share Unit or Other Share Based Award substituted by the acquiring or successor
company or corporation or a Parent of the acquiring or successor company or
corporation. Unless determined otherwise by the Administrator, in the event that
the acquiring or successor company or corporation refuses to assume or
substitute for the Award, the Participant shall fully vest in the Award
including as to Shares/Units that would not otherwise be vested, all applicable
restrictions will lapse, and all performance objectives and other vesting
criteria will be deemed achieved at targeted levels. For the purposes of this
paragraph, an Award of Restricted Shares, Performance Shares, Performance Units,
Other Share Based Awards and Restricted Share Units shall be considered assumed
if, following the Change in Control, the award confers the right to purchase or
receive, for each Ordinary Share subject to the Award immediately prior to the
Change in Control (and if a Restricted Share Unit or Performance Unit, for each
Share as determined based on the then current value of the unit), the
consideration (whether shares, cash, or other securities or property) received
in the Change in Control by holders of the Ordinary Shares for each Ordinary
Share held on the effective date of the transaction (and if holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Ordinary Shares); provided, however, that if such
consideration received in the Change in Control is not solely Ordinary Shares of
the successor company or corporation or its Parent, the Administrator may, with
the consent of the acquiring or successor company or corporation, provide that
the consideration to be received for each Ordinary Share (and if a Restricted
Share Unit or Performance Unit, for each Ordinary Share as determined based on
the then current value of the unit) be solely Ordinary Shares of the acquiring
or successor company or corporation or its Parent equal in fair market value to
the per share consideration received by holders of Ordinary Shares in the Change
in Control. Notwithstanding anything herein to the contrary, an Award that
vests, is earned, or is paid out upon the satisfaction of one or more
performance goals will not be considered assumed if the Company or the acquiring
or successor company or corporation modifies any of the performance goals
without the Participant’s consent; provided, however, that a modification to the
performance goals only to reflect the acquiring or successor company or
corporation’s post-Change in Control corporate structure will not be deemed to
invalidate an otherwise valid Award assumption.

 



14

 

 

(iii) Outside Director Awards. Notwithstanding any provision of Section 15(c)(i)
or 15(c)(ii) to the contrary, with respect to Awards granted to an Outside
Director that are assumed or substituted for, if on the date of or following the
assumption or substitution the Participant’s status as a Director or a director
of the acquiring or successor company or corporation, as applicable, is
terminated other than upon a voluntary resignation by the Participant, then the
Participant shall fully vest in and have the right to exercise his or her
Options and Share Appreciation Rights as to all of the Awarded Shares, including
those as to which such Awards would not otherwise be vested or exercisable, all
restrictions on Restricted Shares and Restricted Share Units, as applicable,
will lapse, and, with respect to Performance Shares, Performance Units, and
Other Share Based Awards, all performance goals and other vesting criteria will
be deemed achieved at target levels and all other terms and conditions met;
provided, that any Option or SAR for which the exercise price is equal to or
less than the consideration offered by the acquiring or successor company or
corporation shall terminate as of the effective date of the Change in Control.

 

16. Date of Grant. The date of grant of an Award will be, for all purposes, the
date on which the Administrator makes the determination granting such Award, or
such later date as is determined by the Administrator, consistent with
applicable laws; provided that with respect to the grant of an Option, such date
is determined in a manner consistent with Section 409A of the Code. Notice of
the determination will be provided to each Participant within a reasonable time
after the date of such grant.

 

17. Term of Plan. Subject to Section 22 of the Plan, the Plan will become
effective pursuant to the resolution adopting the Plan by the Board. It will
continue in effect for a term of ten (10) years unless terminated earlier under
Section 18 of the Plan.

 

18. Amendment and Termination of the Plan.

 

(a) Amendment and Termination. The Board may at any time amend, alter, suspend
or terminate the Plan.

 

(b) Shareholder Approval. The Company will obtain shareholder approval of any
Plan amendment to the extent necessary or, as determined by the Administrator in
its sole discretion, desirable to comply with Applicable Laws.

 



15

 

 

(c) Effect of Amendment or Termination. No amendment, alteration, suspension, or
termination of the Plan will impair the rights of any Participant with respect
to outstanding Awards, unless mutually agreed otherwise between the Participant
and the Administrator, which agreement must be in writing and signed by the
Participant and the Company. Termination of the Plan will not affect the
Administrator’s ability to exercise the powers granted to it hereunder with
respect to Awards granted under the Plan prior to the date of such termination.

 

19. Conditions Upon Issuance of Ordinary Shares.

 

(a) Legal Compliance. Ordinary Shares will not be issued pursuant to the
exercise of an Award unless the exercise of such Award and the issuance and
delivery of such Ordinary Shares will comply with Applicable Laws and will be
further subject to the approval of counsel for the Company with respect to such
compliance.

 

(b) Investment Representations. As a condition to the exercise or receipt of an
Award, the Company may require the person exercising or receiving such Award to
represent and warrant at the time of any such exercise or receipt that the
Ordinary Shares are being purchased only for investment and without any present
intention to sell or distribute such Ordinary Shares if, in the opinion of
counsel for the Company, such a representation is required.

 

20. Severability. Notwithstanding any contrary provision of the Plan or an Award
to the contrary, if any one or more of the provisions (or any part thereof) of
this Plan or the Awards shall be held invalid, illegal, or unenforceable in any
respect, such provision shall be modified so as to make it valid, legal, and
enforceable, and the validity, legality, and enforceability of the remaining
provisions (or any part thereof) of the Plan or Award, as applicable, shall not
in any way be affected or impaired thereby.

 

21. Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Ordinary Shares hereunder, will relieve the Company of any liability in
respect of the failure to issue or sell such Ordinary Shares as to which such
requisite authority will not have been obtained.

 

22. Section 409A. The Plan and all Awards granted hereunder are intended to
comply with, or otherwise be exempt from, the requirements of Section 409A of
the Code. The Plan and all Awards granted under this Plan shall be administered,
interpreted, and construed in a manner consistent with Section 409A of the Code
to the extent necessary to avoid the imposition of additional taxes under
Section 409A(a)(1)(B) of the Code. Notwithstanding anything in this Plan to the
contrary, in no event shall the Administrator exercise its discretion to
accelerate the payment or settlement of an Award where such payment or
settlement constitutes deferred compensation within the meaning of Section 409A
of the Code unless, and solely to the extent that, such accelerated payment or
settlement is permissible under Section 1.409A-3(j)(4) of the Treasury
Regulations. If a Participant is a “specified employee” (within the meaning of
Section 1.409A-1(i) of the Treasury Regulations) at any time during the twelve
(12)-month period ending on the date of his or her termination of employment,
and any Award hereunder subject to the requirements of Section 409A of the Code
is to be satisfied on account of the Participant’s termination of employment,
satisfaction of such Award shall be suspended until the date that is six (6)
months after the date of such termination of employment.

 

23. Shareholder Approval. The Plan will be subject to approval by the
shareholders of the Company within twelve (12) months after the date the Plan is
adopted. Such shareholder approval will be obtained in the manner and to the
degree required under Applicable Laws.

 

24. Choice of Law. The Plan will be governed by and construed in accordance with
the laws of the State of New York.

 

As approved by the Board of the Company on February 14, 2020.

 

As approved by the shareholders of the Company on December 23, 2019.

 

 

16



 

 